DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 6, 14-21 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ditter (US 3,034,586).
Regarding claim 1, Ditter teaches blade assembly for use with a sod cutter, the blade assembly comprising: a first vertical knife (fig. 1, 18); a second vertical knife (20); and a horizontal blade (10) extending between and coupled to an interior surface of both the first vertical knife and the second vertical knife, wherein each of the first vertical knife and the second vertical knife comprises a first beveled edge extending along a first frontward-facing edge from a toe portion to a base portion of each of the first vertical knife and the second vertical knife (edges extending down from points 34 and 36), and further wherein each of the first vertical knife and the second vertical knife comprises a second beveled edge extending along a second frontward-facing edge proximate to a mounting portion of each of the first vertical knife and the second vertical knife (26,28).  



3. The blade assembly of claim 2, wherein the mounting portion of each of the first vertical knife and the second vertical knife is configured to be coupled to a respective vertical mounting arm of the sod cutter (2:32).  

4. The blade assembly of claim 3, wherein the second frontward-facing edge of each of the first vertical knife and the second vertical knife extends at least partially forward of a front edge of each of the respective vertical mounting arms of the sod cutter (fig. 1).  

6. The blade assembly of claim 1, wherein each of the first forward-facing edge and the second forward-facing edge comprise sharpened edges (fig. 1).  

14. A blade assembly for use with a sod cutter, the blade assembly comprising: a first side (18); and a second side (20), wherein each of the first side and the second side comprises a forward-most projecting point extending therefrom (34, 36), a first edge extending rearwardly from forward-most projecting point, and a second edge extending rearwardly from the forward-most projecting point (fig. 1), and further wherein at least a portion of both the first edge and the second edge of the first side comprises a beveled surface (26).  



16. The blade assembly of claim 15, wherein an entire length of the first edge comprises a beveled surface (26).  

17. The blade assembly of claim 14, wherein the second edge comprises a top edge portion, a valley portion, and an upwardly-extending portion (fig. 1).  

18. The blade assembly of claim 17, wherein the top edge portion extends at a rearward and downward angle from the forward-most projecting point to the valley portion (fig. 1).  

19. The blade assembly of claim 17, wherein the valley portion and the upwardly- extending portion of the second edge comprise a beveled surface (26).  

20. The blade assembly of claim 19, wherein the upwardly-extending portion extends to a terminus of a mounting location of each of the first and second sides configured for mounting of the first and second sides to a respective mounting arm of the sod cutter (22).  

21. The blade assembly of claim 14, further comprising a blade extending between and coupled between the first and second sides (10).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim 5 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ditter as applied to claims 1 and 2. 
Regarding claim 5, Ditter teaches a blade assembly of claim 2, wherein the mounting portion of each of the first vertical knife and the second vertical knife comprises a three-hole pattern for removably coupling each of the first vertical knife and the second vertical knife to a respective vertical mounting arm of the sod cutter (fig. 1, 22). Ditter does not teach a triangular pattern.  However, examiner takes official notice that forming the holes in a triangular pattern for attachment of the arms is an old and well-known configuration in the art.  It would have been obvious to one with ordinary skill in the art, before the effective filing date of the claimed invention, to make the linear hole pattern taught by Ditter triangular as a change in shape that does no more than connect arms to a sod cutting machine. 

7. The blade assembly of claim 1, wherein the first vertical knife, the second vertical knife, and the horizontal blade are each formed of steel (1:63, steel).  Ditter does not teach one or more of a steel alloy, a carbon steel, a cast steel, a stainless steel, and a hard plastic. Examiner takes official notice that the use of steel alloy, carbon steel, or cast steel are old and well-known materials used in the art. It would have been obvious to one with ordinary skill in the art, before the effective filing date of the claimed invention, to use a steel alloy, a carbon steel, or a cast steel to form the blade of Ditter as well-known steel materials known in the art that provide a strong cutting edge. 

Claims 8-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ditter in view of Gennow (US 3,738,431).
8. A sod cutter (2:32) comprising a blade assembly comprising: a first vertical knife (fig. 1, 18); a second vertical knife (20); and a horizontal blade (10) extending between and coupled to an interior surface of both the first vertical knife and the second vertical knife, wherein each of the first vertical knife and the second vertical knife comprises a first beveled edge extending along a first frontward-facing edge from a toe portion to a base portion of each of the first vertical knife and the second vertical knife (edges extending down from points 34 and 36), and further wherein each of the first vertical knife and the second vertical knife comprises a second beveled edge extending along a second frontward-facing edge proximate to a mounting portion of each of the first vertical knife and the second vertical knife (26,28).  Ditter does not teach details of the sod cutter.  However, Gennow teaches a frame(13); a power head (23) coupled to the frame; at least one drive wheel (17) operably coupled to the power head; a gear box (81) coupled to the frame and operably coupled to the power head, wherein the gear box is configured to convey high-frequency oscillatory motion on a first vertical mounting arm on a first lateral side of the frame and a second vertical mounting arm on a second lateral side of the frame opposite the first lateral side; and a blade assembly (Fig. 1). it would have been obvious to one with ordinary skill in the art, before the effective filing date of the claimed invention, to use the blade assembly taught by Ditter on the sod cutter machine of Gennow as a known configuration in the art that oscillates a similar blade assembly. 

9. The sod cutter of claim 8, further comprising a blade depth adjustment mechanism operably coupled to the first vertical mounting arm and the second vertical mounting arm (22).  

10. The sod cutter of claim 8, wherein each of the first vertical knife and the second vertical knife are U-shaped, and the second frontward-facing edge extends from a valley formed in each 

11. The sod cutter of claim 8, wherein the second frontward-facing edge of each of the first vertical knife and the second vertical knife extends at least partially forward of a front edge of the respective first vertical mounting arm and the second vertical mounting arm (Fig. 1).  

12. The sod cutter of claim 8, wherein the mounting portion of each of the first vertical knife and the second vertical knife comprises a three-hole pattern for removably coupling each of the first vertical knife and the second vertical knife to a respective vertical mounting arm of the sod cutter (fig. 1, 22). Ditter as modified does not teach a triangular pattern.  However, examiner takes official notice that forming the holes in a triangular pattern for attachment of the arms is an old and well-known configuration in the art.  It would have been obvious to one with ordinary skill in the art, before the effective filing date of the claimed invention, to make the linear hole pattern of Ditter triangular as a change in shape that does no more than connect arms to a sod cutting machine.

13. The sod cutter of claim 8, wherein each of the first forward-facing edge and the second forward-facing edge comprise sharpened edges (Fig. 1).  

Conclusion
Hook (US 4,632,192) teaches a similar blade. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA H LUTZ whose telephone number is (571)270-7308. The examiner can normally be reached M-F 10:30-5 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Will can be reached on 571-272-6998. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JESSICA H LUTZ/Primary Examiner, Art Unit 3671